Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-3, 5, and 7, the closest prior art of record, Kida et al (US 2013/0331474 A1), Jang et al (US 2014/0014923 A1 as relied upon as translation for WO 2012/033322 A3), and/or Shin et al (US 2012/0305966 A1) would have not suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a light-scattering layer for use in an organic EL panel, comprising a transparent resin layer; and a planarizing layer, wherein the transparent resin layer comprises a transparent resin; and a plurality of light scattering particles dispersed in the transparent resin without protruding from a surface of the transparent resin.
In addition, one of ordinary skill in the art at the time of invention would have considered the prior art of record, Lee et al (US 2012/0038876 A1) which teaches that when light scattering layers have a scattering property but do not surface unevenness, it is not necessary to form an unevenness on a surface; hence it is not necessary to perform a surface planarization operation (i.e., formation of a planarizing layer) before a transparent electrode and organic materials are deposited.
Regarding claim 4, this claim depends directly on claim 3.
Regarding claim 8, this claim depends directly on claim 7.
Regarding claims 9-13 and 19, these claims depend directly or indirectly on claim 1.
Regarding claims 14-18 and 20, these claims depend directly or indirectly on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783